DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (9,220,318) in view of Wetzel et al (2016/0178027).
Regarding claim 1, James teaches a shoe, comprising: 
a fastening system (fig 3, member 136) comprising a first end and a second end (fig 3, members 198 and 200), 
wherein the first end of the fastening system is attached to the shoe, and the second end of the fastening system is attached to the shoe (figs 1-2) or a closing device configured to connect the second end of the fastening system to the shoe over the front of the shoe to maintain the shoe in a closed configuration (fig 14-15); and 
wherein the fastening system is configured to extend laterally through a groove of a midsole construction of the shoe or a groove in a sole of the shoe (fig 1-3).  
James does not teach the fastening system being the rate dependent tether includes an elastomeric housing extending between the first and second closed ends and a shear-thickening material within the housing which increases in viscosity with rate of shear.
Wetzel teaches the fastening system (para 0049) being a rate dependent tether (fig 1) includes an elastomeric housing (fig 1, member 1) extending between the first and second closed ends (fig 1, members 4) and a shear-thickening material within the housing which increases in viscosity with rate of shear (fig 1, member 3, para 0054).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the fastening system of James by using a rate dependent tether fastening system, as taught by Wetzel, in order to provide higher resistance to motion during higher speed events which a user may encounter and will be more effective at resisting unplanned loads and preventing injuries (Wetzel, para 0069).
Regarding claim 2, the modified shoe James-Wetzel teaches all limitations of claim 2 and Wetzel further teaches the rate dependent tether further comprising  at least one ribbon within an interior of the elastomeric housing having one end affixed to one of the closed ends and a free opposite end extending from one of the closed ends into the shear-thickening material (fig 1, member 2, para 0058).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the fastening system of James by using a rate dependent tether fastening system, as taught by Wetzel, in order to provide higher resistance to motion during higher speed events which a user may encounter and will be more effective at resisting unplanned loads and preventing injuries (Wetzel, para 0069).
Regarding claim 3, the modified shoe James-Wetzel teaches all limitations of claim 3 and Wetzel further teaches the rate dependent tether is configured to allow a user to insert a foot into the shoe, while the rate dependent tether exhibits low deformation resistance (fig 16, para 0020).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the fastening system of James by using a rate dependent tether fastening system, as taught by Wetzel, in order to provide higher resistance to motion during higher speed events which a user may encounter and will be more effective at resisting unplanned loads and preventing injuries (Wetzel, para 0069).
Regarding claim 4, the modified shoe James-Wetzel teaches all limitations of claim 4 and Wetzel further teaches the rate dependent tether is configured to be activated by exposing the rate dependent tether to a shear stress above a critical shear rate of the material thereby increasing the deformation resistance exhibited by the rate dependent tether and securing the shoe to the foot of the user (para 0019-0020).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the fastening system of James by using a rate dependent tether fastening system, as taught by Wetzel, in order to provide higher resistance to motion during higher speed events which a user may encounter and devices will be more effective at resisting unplanned loads and preventing injuries (Wetzel, para 0069).
Regarding claim 6, the modified shoe James-Wetzel discloses that the rate dependent tether is at least one of a forefront band, a heel band , an under arch tether, an under arch band, an underfoot tether, and an underfoot band (fig 3 of James showing the fastening system covers every single area as claimed).  
Regarding claim 8, James teaches a shoe, comprising: 
a fastening system (fig 3, member 136) comprising a first end and a second end (fig 3, members 198 and 200), 
a forefoot saddle (fig 3, member 132) extending over the forefoot area of the shoe and connected to the first end of the rate dependent tether (figs 1-2), 
wherein the first end of the rate dependent tether is connected to a first side of the saddle and the second end of the rate dependent tether is connected to an opposing side of the saddle (figs 14-15).  
James does not teach the fastening system being the rate dependent tether includes an elastomeric housing extending between the first and second closed ends and a shear-thickening material within the housing which increases in viscosity with rate of shear.
Wetzel teaches the fastening system (para 0049) being a rate dependent tether (fig 1) includes an elastomeric housing (fig 1, member 1) extending between the first and second closed ends (fig 1, members 4) and a shear-thickening material within the housing which increases in viscosity with rate of shear (fig 1, member 3, para 0054).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the fastening system of James by using a rate dependent tether fastening system, as taught by Wetzel, in order to provide higher resistance to motion during higher speed events which a user may encounter and will be more effective at resisting unplanned loads and preventing injuries (Wetzel, para 0069).
Regarding claim 9, the modified shoe James-Wetzel teaches all limitations of claim 9 and Wetzel further teaches  the rate dependent tether further comprises at least one ribbon (fig 1, member 2) disposed within the housing (fig 1, member 1), and the material which increases in viscosity with rate of shear, wherein the material is a shear-thickening fluid (para 0058).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the fastening system of James by using a rate dependent tether fastening system, as taught by Wetzel, in order to provide higher resistance to motion during higher speed events which a user may encounter and will be more effective at resisting unplanned loads and preventing injuries (Wetzel, para 0069).
Regarding claim 11, the modified shoe James-Wetzel discloses the first end of the rate dependent tether is at least one of an anchor (James, fig 3, member 198, right side) and a hollow portion and the first side of the saddle is the other of an anchor(James, fig 3, member 198, right side) and a hollow portion, and wherein the second end of the rate dependent tether is at least one of an anchor (James, fig 3, member 198, left side side) and a hollow portion and the opposing side of the saddle is the other of an anchor  (James, fig 3, member 199, left side) and a hollow portion.  
Regarding claim 12, the modified shoe James-Wetzel teaches all limitations of claim 4 and Wetzel further teaches the rate dependent tether is configured to be activated by exposing the rate dependent tether to a shear stress above a critical shear rate of the material thereby increasing the deformation resistance exhibited by the rate dependent tether and securing the shoe to the foot of the user (para 0019-0020).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the fastening system of James by using a rate dependent tether fastening system, as taught by Wetzel, in order to provide higher resistance to motion during higher speed events which a user may encounter and will be more effective at resisting unplanned loads and preventing injuries (Wetzel, para 0069).

Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (6,772,541) in view of Wetzel et al (2016/0178027).
Regarding claim 22, Ritter teaches a shoe, comprising: a footcone (figs 3-4, member 170) for securing the shoe to a wearer's foot, the shoe comprising: 
an upper body (figs 3-4, member 404) affixed to a shoe sole (figs 3-4, member 402); and 
the footcone comprising a flexible conformable structure to an upper forward portion of the shoe body and having a first end and a second end, wherein the first end is affixed to a first side of the shoe (figs 3-4, bottom of member 170) and the second end includes one or more connections (figs 3-4, member 218) for connective interface with a shoelace.  
Ritter does not teach a footcone made of a rate dependent material which increases in viscosity with rate of shear, the footcone comprising a flexible housing, wherein the housing forms a cavity having therein.
Wetzel teaches a footcone made of a rate dependent material which increases in viscosity with rate of shear (fig 1, para 0054), the footcone comprising a flexible housing wherein the housing forms a cavity having therein (fig 1, member 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the footcone of Ritter by using a rate dependent tether fastening system, as taught by Wetzel, in order to provide higher resistance to motion during higher speed events which a user may encounter and will be more effective at resisting unplanned loads and preventing injuries (Wetzel, para 0069).
Regarding claim 23, the modified shoe Ritter-Wetzel teaches all limitations of claim 23 and Wetzel further teaches the rate dependent footcone further comprises at least one ribbon within the housing, the ribbon having on end affixed to the housing (fig 1, member 2, para 0058).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the fastening system of James by using a rate dependent tether fastening system, as taught by Wetzel, in order to provide higher resistance to motion during higher speed events which a user may encounter and will be more effective at resisting unplanned loads and preventing injuries (Wetzel, para 0069).
  Regarding claim 24, the modified shoe Ritter-Wetzel teaches all limitations of claim 24 and Wetzel further teaches the at least one ribbon is aligned with at least one of vertical axis of the footcone and a horizontal axis of the footcone (fig 1, member 2, para 0058).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the fastening system of James by using a rate dependent tether fastening system, as taught by Wetzel, in order to provide higher resistance to motion during higher speed events which a user may encounter and will be more effective at resisting unplanned loads and preventing injuries (Wetzel, para 0069).
 Regarding claim 25, the modified shoe Ritter-Wetzel teaches all limitations of claim 25 and Wetzel further teaches the rate dependent footcone is configured to allow a user to insert a foot into the shoe, while the rate dependent footcone exhibits low deformation resistance and wherein the rate dependent footcone is configured to be activated by exposing the rate dependent footcone to a shear stress above a critical shear rate of the material thereby increasing the deformation resistance exhibited by the rate dependent footcone and securing the shoe to the foot of the user (fig 16, para 0020).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the fastening system of James by using a rate dependent tether fastening system, as taught by Wetzel, in order to provide higher resistance to motion during higher speed events which a user may encounter and will be more effective at resisting unplanned loads and preventing injuries (Wetzel, para 0069).
Response to Arguments
Applicant's arguments, date 10-04-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive as applicant argues that the prior art does not teach the limitations amended limitations . However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended claims have been discussed as analyzed above. In addition applicant’s arguments are moot because the new ground of rejection does not rely the single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732